Citation Nr: 0002423	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right lung 
disorder claimed as being due to exposure to asbestos.

2.  Entitlement to service connection for arteriosclerotic 
heart disease and coronary artery disease, status post 
coronary artery bypass graft with cardiomegaly.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an anxiety 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

5.  Entitlement to special monthly pension.

6.  Entitlement to a rating in excess of zero percent for 
fractured nose.

7.  Entitlement to a rating in excess of zero percent for 
deformity of the left middle finger.

8.  Entitlement to a rating of 10 percent pursuant to 
38 C.F.R. § 3.324 based on multiple, noncompensable, service-
connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from December 1955 to 
September 1957 and from August 1967 to February 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied service connection for a right 
lung disorder claimed as due to exposure to asbestos, denied 
entitlement to special monthly pension, assigned zero percent 
ratings for fracture of the nose and deformity of the left 
middle finger, and denied a 10 percent rating pursuant to 
38 C.F.R. § 3.324 based on multiple, noncompensable, 
serviced-connected disabilities.  The veteran has also 
appealed the RO's denial of service connection for coronary 
artery disease and its determination that he has not 
submitted new and material evidence to reopen his claims for 
service connection for an anxiety disorder and hypertension.

The veteran was notified by letter dated May 28, 1999, that 
his appeal had been certified to the Board.  In the same 
letter, the RO advised him that he should submit any 
additional evidence directly to the Board within 90 days.  By 
letter dated May 24, 1999, and received at the RO on June 2, 
1999, the veteran submitted additional evidence to the RO.  
The RO forwarded such evidence to the Board pursuant to 
38 C.F.R. § 19.37(b).  Such evidence was received by the 
Board on September 8, 1999.  In an informal hearing 
presentation dated in December 1999, the veteran's 
representative waived RO consideration of the recently 
submitted evidence.

In March 1997, the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), as well as a claim for 
pension.  The claim for TDIU has not been adjudicated by the 
RO and is referred to the RO for appropriate action.

The issues of entitlement to higher ratings for the service-
connected fractured nose and deformity of the left middle 
finger, and entitlement to a rating of 10 percent under 
38 C.F.R. § 3.324 are remanded to the RO, as discussed below.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current lung disability and injury or disease 
during the veteran's active service.  

2.  The record does not contain competent evidence of a nexus 
between current disability due to arteriosclerotic heart 
disease and coronary artery disease, status post coronary 
artery bypass grafts, and injury or disease during the 
veteran's active service.  

3.  In an April 1974 rating decision that the veteran did not 
appeal, the RO denied service connection for anxiety reaction 
and hypertension with angina.

4.  Since the RO's April 1974 rating decision, the veteran 
has not submitted new evidence that bears directly and 
substantially on the question of whether he incurred anxiety 
reaction or hypertension during his active military service.

5.  The veteran, who was born in April 1936, is in receipt of 
pension based on permanent and total disability.

6.  The veteran has the following nonservice-connected 
disabilities:  arteriosclerotic heart disease, status post 
myocardial infarction and coronary artery bypass grafts with 
cardiomegaly, rated 60 percent disabling; anxiety reaction, 
rated 30 percent disabling; schizoid personality, rated zero 
percent disabling; and scar in the right lung, rated zero 
percent disabling.  

7.  The veteran has service-connected disability from 
deformity of the left middle finger and fracture of the nose, 
both rated zero percent disabling.

8.  The veteran does not have any disability ratable at 100 
percent.

9.  The veteran is not totally blind or near totally blind.

10.  The veteran is not a patient in a nursing home.

11.  The veteran is not bedridden nor housebound.

12.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a lung 
disorder is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection for 
arteriosclerotic heart disease and coronary artery disease, 
status post myocardial infarction and coronary artery bypass 
grafts with cardiomegaly is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The RO's April 1974 rating decision that denied 
entitlement to service connection for anxiety reaction and 
hypertension is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

4.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
anxiety reaction and hypertension.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

5.  The criteria for special monthly pension based on the 
need for regular aid and attendance of another person or on 
being housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops an organic heart disease to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for a 
lung disorder and a cardiovascular disorder are not well 
grounded.  Where a claim is not well grounded it is 
incomplete, and the Department of Veterans Affairs (VA) is 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application.  Robinette 
v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the appellant of the necessary evidence in the 
claims form he completed, in its notices of rating decisions 
dated in July 1997 and August 1998, and in the statements of 
the case provided to the veteran in September and November 
1998.  The discussion below informs the veteran of the types 
of evidence lacking, and which he should submit for a well-
grounded claim.  Unlike the situation in Robinette, in this 
case the veteran has not advised VA of the existence of any 
particular evidence which, if obtained, would render his 
claim well grounded.


A.  Right Lung Disorder

The veteran has asserted that a scar on his right lung was 
discovered by X-ray examination at the time of his separation 
from his second period of service.  He has also asserted that 
he was exposed to asbestos during his first period of active 
service.  Recently dated medical records suggest that the 
veteran has current disability from chronic obstructive 
pulmonary disease (COPD).  Implied in his contentions is the 
assertion that he has current disability from a lung disorder 
which is related to his active military service.

Service medical records contain no indication that the 
veteran incurred a lung disorder during his active military 
service.  At the time of his medical examination for 
separation from his first period of service, an examiner 
reported that the veteran's lungs were clinically normal.  A 
chest X-ray was negative.  No diagnosis pertinent to a lung 
disorder was reported.  At the time of his medical 
examination for separation from his second period of active 
duty service, the veteran's lungs were again described as 
clinically normal.

A hospital summary dictated in March 1974 indicates that the 
veteran's chest X-ray was interpreted as being within normal 
limits.  A January 1983 chest X-ray showed no masses or 
infiltrates.

The veteran was hospitalized in a private hospital in June 
1996 for treatment of a heart disorder.  In late June 1996, 
he underwent a five-vessel coronary artery bypass graft.  
Postoperative X-rays showed some bibasilar atelectasis and 
pleural effusion.  A November 1997 chest X-ray was described 
as showing residual chronic changes bilaterally, but no 
evidence of acute infiltrate.  There was slight increased 
density over the left lateral chest wall, possibly 
indicatives of some pleural thickening.

During a VA hospitalization in July 1998, the veteran 
complained of difficulty with breathing.  It was noted that a 
November 1997 chest X-ray had shown slight, increased density 
over the left lateral chest wall.  A current X-ray showed a 
small, questionable nodular density in the peripheral lower 
lung field.  No corresponding abnormality was seen with a 
computed tomography (CT) scan of the chest.  There was no 
pleural effusion or interstitial fibrosis.  However, there 
was hyperexpansion of the lungs suggesting COPD.  An X-ray 
taken in November 1998 was interpreted as showing no evidence 
of acute cardiopulmonary disease.  A nodular opacity 
projected over the left costophrenic angle suggested a 
pleural density or a subcutaneous lesion, rather than a 
pulmonary nodule.

The Board has reviewed the entire record and finds that it 
contains no competent medical evidence of a nexus between 
current disability from a lung disorder and a disease or 
injury the veteran incurred during his active military 
service.  The veteran's assertions that he has current 
disability from a lung disorder as a result of exposure to 
asbestos during his active military service are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render opinions about the etiology of his 
claimed lung disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the absence of competent medical 
evidence that the veteran has current disability from a lung 
disorder that is related to a disease or injury incurred 
during his active military service, the Board concludes that 
the claim for service connection for a right lung disorder is 
not well grounded.

B.  Coronary Artery Disease

Service medical records contain no indication that the 
veteran had a heart disorder during his active military 
service.  A report of medical examination dated in September 
1957 indicates that the veteran's heart was clinically 
normal.  In a medical history dated in August 1967, the 
veteran denied a history of pain or pressure in his chest and 
palpitation or pounding heart.  An examiner noted that the 
veteran's heart was clinically normal.  A similar finding was 
reported at the time of the veteran's medical examination for 
separation from service in February 1968.

In June 1977 a private physician reported he had treated the 
veteran in June 1976 for symptoms of chest pain.  The 
reported diagnosis was probable costochondritis.

The veteran was hospitalized in December 1982 with complaints 
of substernal chest pain.  He gave a history of recurrent, 
angina-like pain during the preceding eight years.  
Examination of his heart was within normal limits.  The 
veteran was scheduled for an electrocardiogram stress test 
and coronary angiography.  His symptoms were diagnosed as 
angina pectoris.

Notes of VA outpatient treatment dated in September 1983 
indicate that the veteran had an episode of syncope.  He also 
complained of occasional throbbing pain in his mid-chest.  An 
examiner noted that the veteran was status post coronary 
artery bypass surgery.

The veteran underwent a five-vessel coronary artery bypass 
graft in June 1996.  A summary of a VA hospitalization in 
July 1998 indicates that the veteran first had bypass surgery 
in 1982.

The medical evidence contained in the claims folder indicates 
that the veteran developed a heart disorder many years after 
his separation in February 1968 from his last period of 
active duty service.  While the record contains evidence that 
the veteran has current disability from arteriosclerotic 
heart disease and coronary artery disease, there is no 
competent medical evidence of a nexus between such disability 
and any disease or injury he incurred during his active 
military service.  Therefore, the Board concludes that the 
claim for service connection for coronary artery disease is 
not well grounded.

II.  New and Material Evidence to Reopen Claims

The RO disallowed the veteran's claim of entitlement to 
service connection for anxiety reaction and hypertension in 
an April 1974 rating decision.  The veteran did not appeal 
and the April 1974 disallowance is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302, 20.1103 (1999).  The claims 
can be reopened only with the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  If new and material evidence has not been 
submitted, the Board does not need to address the merits of 
the claims.  Sanchez v. Derwinski, 2 Vet. App. 330 (1992).

When the RO denied service connection for anxiety reaction 
and hypertension in April 1974, the evidence in the record 
consisted of service medical records and records associated 
with the veteran's hospitalization at a VA medical facility 
in February 1974.  The veteran's service medical records from 
his first period of service do not contain any indication 
that the veteran had complaints, diagnoses, or treatment 
associated with anxiety reaction or hypertension.  At the 
time of his medical examination in September 1957, the 
veteran's blood pressure measured 146/84.  His vascular 
system was described as normal.  No psychiatric abnormality 
was reported.  When the veteran enlisted in the Navy in 
August 1967, he denied a history of high or low blood 
pressure, frequent or severe headache, and dizziness or 
fainting spells.  He also denied a history of frequent 
trouble sleeping, depression, excessive worry, and nervous 
trouble of any sort.  On examination, a clinical evaluation 
was entirely normal.  His blood pressure was 134/86.

While aboard a ship in November 1967, the veteran reported to 
sick call complaining of a smothering feeling.  He reported 
having trouble sleeping at night due to feeling "hemmed 
up."  An examiner noted that the veteran had recently come 
aboard the ship and had few friends.  As a civilian, he had 
been a farmer and was not used to the close confinement of 
shipboard life.  The reported diagnosis was anxiety reaction.  
The veteran underwent a psychiatric evaluation in January 
1968 after he "nearly passed out."  The examiner, a 
psychiatrist, noted that the veteran had previously been 
examined by a general medical officer rather than a 
psychiatrist.  The veteran complained of feeling that he 
would go to pieces in a crowd and the desire to isolate 
himself.  He felt unable to control his nerves and think 
straight.  He could not eat or sleep.  Reportedly, he was 
hyperventilating.  He denied such symptoms during his 
previous enlistment.  The examiner commented that the veteran 
was reacting to enforced interpersonal contacts.  During the 
examination, he answered questions relevantly and coherently.  
He presented no signs or symptoms of neurosis, psychosis, or 
organic brain damage.  The psychiatrist reported a diagnosis 
of schizoid personality, manifested by a marked intolerance 
of close relationships with others, social withdrawal, 
seclusiveness, and unsociability.  The examiner recommended 
that the veteran be given an administrative discharge from 
service.  No psychiatric abnormality was noted at the time of 
the veteran's February 1968 medical examination for 
separation from service.  At that time, the veteran's blood 
pressure was 136/90.  His vascular system was described as 
normal.

The veteran was hospitalized in February 1974 with a chief 
complaint of numbness from his waist down.  He had recently 
been treated for alcoholism.  A physical examination was 
essentially negative.  Neurological examination showed that 
reflexes were hypoactive, but not pathological.  Laboratory 
tests were within normal limits.  The veteran's mental status 
was described as oriented, steady, and mentally clear.  He 
was friendly and cooperative and not psychotic. A 
cardiovascular examination was negative other than a finding 
of a heart rate of 100.  The reported diagnosis was 
nonpsychotic organic brain syndrome due to alcohol.

In denying service connection for anxiety reaction, the RO 
reasoned that the veteran did not incur a neuropsychiatric 
disorder during a period of active service and that the 
personality disorder diagnosed in service was a 
constitutional or developmental abnormality and not a 
disability for which service connection could be granted.  
The rating board denied service connection for hypertension 
because the evidence in the record did not show that the 
veteran incurred hypertension during his active service.

The evidence which has been received since the April 1974 
rating decision that denied service connection for anxiety 
reaction and hypertension consists of copies of service 
medical records previously considered by VA decisionmakers, 
reports of VA hospital and outpatient treatment, records of 
private hospital treatment, statement from several private 
physicians, and statements from two of the veteran's former 
employers.  Except for the copies of the service medical 
records which had been previously considered, all of such 
evidence is new in the sense that it had not been previously 
considered by agency decisionmakers.  

In a statement dated in May 1977, a private physician 
reported that he had treated the veteran during the preceding 
several years for hypertension.  Another physician's 
secretary reported that the veteran had been hospitalized in 
November 1964 with a diagnosis of angina.  

A VA hospital summary dated in April 1977 contains a 
diagnosis of history of high blood pressure.  A physician 
noted that the veteran was told he must take blood pressure 
medication for the remainder of his life.  Subsequently dated 
records of VA and private medical treatment show that the 
veteran was prescribed medication for high blood pressure and 
nervousness.  The most recently dated evidence in the claims 
folder is a VA hospital summary made in August 1999.  The 
report contains diagnoses of generalized anxiety disorder, 
dysthymia, and hypertension.

The Board has carefully reviewed all the evidence received 
since the RO's April 1974 rating decision.  Much of such 
evidence is new and tends to show that the veteran has 
current disability from an anxiety disorder and hypertension.  
However, none of the new evidence refers to the veteran's 
service and all such evidence was made many years after his 
separation from his last period of active service.  The new 
evidence is not material, as it does not bear directly and 
substantially on the question of whether the veteran incurred 
an anxiety disorder or hypertension during his active 
military service.  Therefore, the Board concludes that the 
claims for service connection for anxiety reaction and 
hypertension are not reopened.

III.  Special Monthly Pension

The July 1997 rating decision granted entitlement to a 
pension based on permanent and total disability due to 
nonservice-connected disabilities and denied special monthly 
pension benefits.  

Pension benefits are payable at a special, higher rate (with 
a higher minimum income limit) if a claimant is a patient in 
a nursing home, helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person, or otherwise establishes the factual need for 
the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, considerations is 
given to such conditions as:  Inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352.

The United States Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, herein after referred 
to as the Court), in discussing 38 C.F.R. § 3.352(a), noted 
(1) it is mandatory for VA to consider the enumerated factors 
within the regulation; (2) eligibility requires that at least 
one of the enumerated factors be present; and (3) the 
"particular personal function" refers to the enumerated 
factors.  Turco v. Brown, 9 Vet. App. 222 (1996).

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need of regular 
aid and attendance, an increase in the pension rate is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirements 
for this increase are met where, in addition to having a 
single permanent disability rated or ratable as 100 percent 
under the regular schedular evaluation, without resort to 
individual unemployability, the veteran:  (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. 
§ 3.351(d).

In this case, the veteran has the following nonservice-
connected disabilities:  arteriosclerotic heart disease, 
status post myocardial infarction and coronary artery bypass 
grafts with cardiomegaly, rated 60 percent disabling, and 
anxiety reaction, rated 30 percent disabling.  In addition, 
the following nonservice-connected disabilities have been 
rated zero percent disabling: schizoid personality and scar 
in the right lung.  The veteran also has service-connected 
disability from deformity of the left middle finger and 
fracture of the nose, both rated zero percent disabling.

The evidence of record does not demonstrate, and the veteran 
has not contended, that he is a patient in a nursing home.  
He has not asserted, nor does it appear from the medical 
evidence, that he is totally blind or near totally blind.  
When examined while hospitalized in July 1998, his eyes were 
normal other than requiring use of glasses.  No eye disorder 
was reported in a hospital summary dated in August 1999.  

The record contains no indication that the veteran wears any 
prosthetic or orthopedic appliances.  The evidence also 
indicates that he is not bedridden, unable to walk 
unassisted, or unable to dress or undress himself.  In a 
report dated in February 1997, a physician who examined the 
veteran noted that the veteran had no pathology affecting his 
upper extremities, lower extremities, or spine.  The 
physician reported that the veteran was able to feed himself 
and to attend to the wants of nature without requiring aid.  
The only reported limitations in activity involved inability 
to drive an automobile due to angina, and inability to shop 
and have social interaction due to anxiety.  The same 
physician reported that the veteran did not require aid to 
protect himself from the hazards or dangers incident to his 
daily environment.  During the July 1998 hospitalization, a 
physical examination was essentially normal, with the 
exception of the need for eyeglasses, deafness in the right 
ear, and broken nose from trauma.  Treatment notes indicate 
that the veteran was alert and oriented, and independent in 
performance of activities of daily living.  He walked with a 
steady gait.  He denied suicidal and homicidal ideation.  

Similar findings were reported while the veteran was 
hospitalized in December 1998.  When hospitalized in August 
1999 for treatment of general anxiety and dysthymia, a 
physical examination was within normal limits except for 
decreased hearing in both ears and left knee crepitus with 
limitation of motion.  At the time of his discharge from the 
hospital, an examiner reported a score on a scale of overall 
functioning (GAF) indicative of serious neuropsychiatric 
symptoms such as suicidal or homicidal ideation, and serious 
impairment of social and occupational functioning.

In general, the most recently dated medical evidence 
contained in the claims folder does not show that any of the 
veteran's disabilities render him in need of regular aid and 
attendance.  On the basis of the recent and detailed 
information contained in the summaries of recent VA 
hospitalizations, the Board finds that the veteran does not 
lack the capacity to protect himself in his environment.  
Considering the entire record, the Board concludes that the 
preponderance of the evidence shows that the veteran does not 
need regular assistance to protect himself from daily 
hazards.  

The veteran has not asserted, nor does the evidence in the 
record indicate that he is bedridden.  The Board concludes 
that the veteran is not, in fact, bedridden.  

Concerning whether the veteran is entitled to special monthly 
pension based on housebound status, the Board notes that the 
veteran does not have a single disability rated as 100 
percent disabling.  Nor does it appear from the record that 
he is in fact housebound.  Accordingly, the Board concludes 
that special monthly compensation by reason of being 
housebound is not warranted.

In the Remand part of this decision, the Board has instructed 
the RO to request a VA examinations to evaluate his 
disability from a disorder of the left middle finger and 
fractured nose.  However, the Board notes that the highest 
schedular rating assignable for each of such disorders is 10 
percent.  Assuming, without deciding, that the veteran's 
disability from such disorders could warrant assignment of 
the highest schedular rating of 10 percent, such ratings 
would not support entitlement to special monthly pension 
benefits.  Further, it is not apparent from the medical 
evidence that the disability associated with the veteran's 
left middle finger and nose disorders, either separately, or 
in combination with his other disabilities, result in his 
need for aid and attendance, or render him bedridden or 
housebound.  Therefore, the Board finds that a decision on 
the veteran's eligibility for special monthly pension is not 
inextricably intertwined with decisions on his claims for 
higher ratings for fractured nose and deformity of the left 
middle finger.


ORDER

Service connection is denied for a right lung disorder and 
arteriosclerotic heart disease and coronary artery disease, 
status post coronary artery bypass surgery with cardiomegaly.

The claims for service connection for anxiety reaction and 
hypertension are not reopened.

Special monthly pension benefits based on the need for 
regular aid and attendance of another person or by reason of 
being housebound are denied.


REMAND

In his notice of disagreement filed in February 1998, the 
veteran indicated that he disagreed with the RO's assignment 
of a zero percent rating for deformity of the left middle 
finger.  Therefore, the RO is required to provide the veteran 
a statement of the case which addresses that issue.  
Manlincon v. West, 12 Vet. App. 238 (1999) (When an NOD is 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC).

The veteran was granted service connection for fracture of 
the nose by the RO's July 1997 rating decision.  The 
associated disability was rated as zero percent disabling 
pursuant to Diagnostic Code 6502.  Under that diagnostic 
code, disability associated with traumatic deviation of the 
nasal septum is rated based on the degree of obstruction of 
the nasal passages.  However, the record is devoid of any 
recent clinical findings upon which the Board can review the 
degree of such obstruction.  In order to properly rate the 
veteran's disability from residuals of fracture of the nose, 
a thorough and contemporaneous medical examination must be 
conducted.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

The veteran's claim for a 10 percent rating pursuant to 
38 C.F.R. § 3.324 based on multiple, noncompensable, service-
connected disabilities is inextricable intertwined with his 
claim for higher ratings for his service-connected 
disabilities.  A grant of a compensable rating for either the 
nasal or the finger disability would preclude the assignment 
of a rating under 38 C.F.R. § 3.324.  Therefore, the Board 
must defer a decision on such claim pending the RO's 
readjudcation of the claims for higher ratings for the 
veteran's service-connected disabilities.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

1.  The RO should provide the veteran and 
his representative a SOC that conforms 
with the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), in particular, 
one that provides the veteran the law and 
regulations pertaining to its July 1997 
rating decision in which it assigned a 
zero percent rating for deformity of the 
left middle finger, a discussion of how 
such laws and regulations affect the RO's 
decision, and a summary of the reasons 
for such decision.  The veteran and his 
representative must be given an 
opportunity to respond to the SOC.

2.  The veteran should be afforded VA 
examinations to assess his current 
disability from service-connected 
fracture of the nose and from deformity 
of the left middle finger.  All indicated 
tests and diagnostic studies must be 
performed.  The nose examination report 
should include notation of the presence 
or absence of obstruction of nasal 
passages and the degree of such 
obstruction, if any.  The finger 
examination report should include the 
degree of limitation of motion, if any, 
due to the veteran's left middle finger 
disorder and/or the presence of painful 
or tender scar.  The claims folder should 
be made available and be reviewed by the 
examiner(s).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims for 
higher ratings for fracture of the nose 
and deformity of the left middle finger, 
and for a rating under 38 C.F.R. § 3.324.

4.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
addressing the issues of entitlement to a 
higher rating for fracture of the nose 
and entitlement to a 10 percent rating 
under 38 C.F.R. § 3.324, and, if the 
veteran files a timely substantive 
appeal, on the issue of entitlement to a 
higher rating for deformity of the left 
middle finger.  The veteran and his 
represent should be given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

